PER CURIAM:
On July 28, 1977, after testimony was taken in this equity action, the Court of Common Pleas of Montgomery County, *90by Chancellor Vincent A. Cirillo, entered an Adjudication and Decree Nisi. Both parties filed exceptions which were dismissed on April 28, 1978. From that dismissal, appellants filed this appeal,1 alleging error in the April 28, 1978 action. Appellee contends that appellants’ exceptions were dismissed by the court en banc as being filed untimely. The order of the lower court contained no explanatory comments, and no opinion has been filed in support thereof.
We remand for compliance with Pa.R.A.P. 1925(a). Upon the return of this record, the matter shall be scheduled for argument and the parties shall file new briefs. Only by this remand can the issues be properly framed after consideration and explanation by the court below.

. Appellee also appealed, said appeal having been discontinued on October 3, 1978.